Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 112(b) rejections
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, line 2, the element “a light emitting device” is multiple inclusion of the same element because independent claim 1 already recites “one light emitting device”.  Please use “said” or “the” to modify the light emitting device.

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14, 15, 17-18, 21-22, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 108711371 (Han et al).
	Regarding independent claims 1, 17, Han et al discloses a deformation driving module (an "actuator") for a flexible display panel. The deformation driving module 
	Regarding independent claim 17, the structures of the elements in the system of Han et al are equivalent with the method steps.  For example, the step “providing a photodeformation layer” must be performed or else the photodeformation layer is not there in the system.
	Regarding claims 2, 18, as noted above, there is a second light emitting device with different wavelengths. 
	Regarding claim 14, all actuator inherently moves a movable device or driven device.
	Regarding claim 15, Han et al clearly has a controller in order to control or turn on/off the light emitting device.
	Regarding claims 21-22, all light emitting devices can be inherently turned on or off.


Claim(s) 1-3, 9-10, 13-18, 21-22, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by CN 204352378 (Su et al).
	Regarding independent claims 1, 17, Su et al discloses a phototherapy apparatus (a "movable apparatus"), comprising an image sensing apparatus
(an "image sensor") for photographing an object subjected to phototherapy, a flexible circuit board, a first light-emitting element, a second light-emitting element (the "first light-emitting device"), a third light emitting element (a "third light-emitting device"), and a cis-trans organic layer comprising azobenzene (the "photodeformable layer", a combination of same and the light-emitting elements being the "actuator"). The second and third light-emitting elements are provided on a second side (i.e., the "first side" in the present application) of the flexible circuit board; rows and columns of the second and third light-emitting elements are alternately arranged in an array and electrically connected to a control element (a "controller"); the second and third light-emitting elements respectively generate second light, i.e., ultraviolet light (having the "first wavelength") and third light, i.e., visible light (having a "second wavelength"); the cis-trans organic layer is irradiated by the second light for bending ("first deformation"), and is irradiated by the third light for restoring flatness ("second deformation" in the opposite direction); a light-emitting element is a light-emitting diode (see description, abstract, and figures 1-4).
	Regarding independent claim 17, the structures of the elements in the system of Su et al are equivalent with the method steps.  For example, the step “providing a 
	Regarding claims 2, 18, as noted above, there is a second light emitting device with different wavelengths. 	
	Regarding claim 9, note the azobenzene layer.
	Regarding claim 10, the light emitting device in Su et al has a flexible encapsulation layer.
	Regarding claim 13, Su et al clearly discloses blue light wavelength and ultraviolet wavelength noted above.
	Regarding claim 14, all actuator inherently moves a movable device or driven device.
	Regarding claim 15, Su et al clearly has a controller in order to control or turn on/off the light emitting device.
	Regarding claim 16, Su et al clearly has an image sensor.
	Regarding claims 21-22, all light emitting devices can be inherently turned on or off.

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-8, 19-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over CN 204352378 (Su et al).  Su et al teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that: 1) the first and second drive units have many light emitting devices, up to seven light emitting devices with different arrangements in claims 4-8, and 2) different method steps to form the azobenzene layers including the inkjet printing method in claims 19-20. However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing the number of light emitting devices or using different method steps in these claims involves only change of proportions or degrees of the elements, and/or substitute equivalent steps, or the result of “routine optimization”.  Since Su et al clearly discloses the same photodeformation system with equivalent materials, drivers, light emitting devices, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific numbers of light emitting devices and method steps as .  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park, Zhou, Zou, and Du disclose photodeformation systems using light emitting devices.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/20/2022